599 So.2d 1090 (1992)
STATE of Louisiana
v.
Leavordo Charles SMALLEY.
No. 92-K-0448.
Supreme Court of Louisiana.
June 19, 1992.
Reconsideration Denied September 4, 1992.
*1091 PER CURIAM.
Writ denied. Defendant's writ application does not assert errors which warrant granting under the criteria guiding the exercise of this Court's jurisdiction under Rule X(1). However, if there is a policy of the court of appeal in peremptorily refusing to give any consideration to a defendant's pro se briefed assignments of error simply because the defendant has not been appointed as co-counsel for himself, then we question such policy. If an indigent defendant were to raise and brief substantial reversible errors on his own motion, such a refusal would impair the defendant's constitutional rights to due process of law and access to courts. La. Const. 1974, Art. I, § 2 and La. Const.1974, Art. I, § 22.
HALL, J., concurs in the denial of the writ.